Gilfillan, C. J.
It was held in Crosby v. Farmer, 39 Minn. 305, (40 N. W. Rep. 71,) that in direct proceedings to vacate (and this *364action is such a proceeding) and where no rights of third persons have intervened, an officer’s return of service may be impeached. As the judgment of the justice appeared by his records to have been rendered upon jurisdiction acquired, and as no adequate remedy could be had before the justice for the falsity of the return, the basis of such jurisdiction, an independent action in a court competent to give relief must lie.
Even as between the parties upon proceedings to impeach it the return of the officer is entitled to great weight, but it is impossible for us to lay down any rule prescribing how much evidence must be required to show it false. What weight is to be given to the evidence on each side is for the court below to determine; and while we might have been better satisfied with the result in this case had the court sustained the return, we cannot say its finding is unsupported by evidence, so as to justify us in reversing. The finding that the summons was not served required the judgment directed by the court below, so that it is not necessary to consider the other issue in the case.
Order affirmed.
(Opinion published 53 3f. W. Rep. 616.)